Citation Nr: 9903093	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-31 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977.



This matter comes before the Board of Veterans' Appeal 
(Board) on appeal of a March 1995 rating determination by the 
Department of Veteran's Appeal (VA) Regional Office (RO) 
located in Houston, Texas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's         appeal on the issue of 
entitlement to a permanent and total disability evaluation 
for pension purposes has been obtained by the RO.

2.  The veteran was born in April 1951, completed high 
school, and has work experience as a construction laborer.  
He has not worked since August 1982.

3.  The veteran's disabilities are major depression and 
cholecystectomy.

4. The veteran's left knee replacement may not be considered 
for purposes of determining entitlement to pension 
benefits.

5.  The veteran's major depression is productive of no more 
than moderate impairment.

6.  The veteran's cholecystectomy is productive of no more 
than moderate impairment.

7.  The veteran's major depression, which may be considered 
for purposes of determining entitlement to pension 
benefits, warrants a 30 percent disability evaluation; the 
veteran's cholecystectomy which may be considered for 
purposes of determining entitlement to pension benefits, 
warrants a 10 percent disability evaluation.

8.  The veteran's major depression and cholecystectomy which 
may be considered for purposes of determining entitlement to 
pension benefits do not preclude him from engaging in 
substantially gainful employment, consistent with his age, 
education, and occupational history.

9.  The veteran's major depression and cholecystectomy which 
may be considered for purposes of determining entitlement to 
pension benefits are not productive of total disability and 
are not sufficient to render the average person unable to 
follow a substantially gainful occupation.


CONCLUSION OF LAW

The veteran is not permanently and totally disabled within 
the meaning of governing law and regulations.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.301, 3.321, 
3.340, 3.342, 4.15, 4.16, and 4.17 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Criteria

Nonservice-connected pension is payable to any veteran who 
served at least 90 days during a period of war who is 
permanently and totally disabled from a nonservice-connected 
disability that is not the result of his own misconduct.  
38 U.S.C.A. § 1521.  A veteran is considered to be 
permanently and totally disabled if he is suffering from a 
disability or combination of disabilities that are sufficient 
to prevent the average person from following a substantially 
gainful occupation that is reasonably certain to continue 
throughout his life, or if he is in fact unemployable as a 
result of disability or disabilities that are reasonably 
certain to continue throughout his life.  38 U.S.C.A. § 1502.

The statutory framework creates both an objective standard 
and a subjective standard for determining if a veteran is 
permanently and totally disabled.  Talley v. Derwinski, 2 
Vet. App. 282 (1992).  

In determining total disability ratings, consideration is 
given to whether the veteran has a disability or disabilities 
which are sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15.  

In order to be considered permanently and totally disabled 
under this objective standard, if the veteran has only one 
disability, it must be evaluated at 60 percent or more.  
38 C.F.R. §§ 4.16, 4.17.  If he has two or more disabilities, 
one disability must be evaluated at 40 percent or more and he 
must have additional disabilities to bring the total 
evaluation to 70 percent or more.  38 C.F.R. § 4.16 (a).  If 
this objective standard is met, pension is established.  
Talley v. Derwinski, 2 Vet. App. at 288.

The percentage ratings set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), codified in 38 C.F.R. 
§ Part 4, represent as far as can practicably be determined 
the average impairment in earning capacity resulting from 
disease and injuries and their residuals.  Total disability 
evaluations are authorized for any disability or combination 
of disabilities for which the Rating Schedule prescribes a 
100 percent evaluation, or if the requirements of 38 C.F.R. 
§ 4.17 are met.  38 C.F.R. § 3.340 (a).  

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  38 C.F.R. § 3.340 (b).  
Disease and injuries of long standing which are actually 
totally incapacitating will be regarded as permanently and 
totally disabling when the probability of permanent 
improvement under treatment is remote.  The age of the 
disabled person may be considered in determining permanence.



If the objective standard is not met because the veteran 
fails to meet the percentage requirements outlined above, 
consideration must be given to whether the veteran is 
unemployable by reason of his disability, age, occupational 
background, and other related factors.  38 C.F.R. §§ 3.321 
(b)(2), 4.17 (b).  

Full consideration must also be given to such factors as 
unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability and to the 
effect of combination of disabilities.  38 C.F.R. § 4.15.  

If the veteran is found to be unemployable based upon these 
individualized factors, a permanent and total disability 
evaluation on an extraschedular basis is warranted.  
38 C.F.R. § 3.321(b)(2).

Factual Background

The veteran served on active duty for a period in excess of 
90 days during the Vietnam era.  Therefore, his entitlement 
to pension, apart from income and net worth factors, is 
determined based on whether or not he is permanently and 
totally disabled as a result of his disabilities.  A review 
of the record reveals that the veteran has no service-
connected disabilities.  His principal disabilities which may 
be considered for purposes of determining entitlement to 
pension benefits are major depression and cholecystectomy.

The veteran's VA DD Form 214 reflects that the veteran was 
born in April 1951.  He stated on his December 1994 claim for 
nonservice-connected pension that he last worked in August 
1982.  He reported that he worked in the construction 
industry.  An earlier application for nonservice-connected 
pension benefits in October 1984 reflects that the veteran 
completed high school.

Private medical records from November 1982 to February 1996 
reveal treatment for various disabilities including acute 
cholecystitis, left knee disability, and major depressive 
disorder.  In June 1993, the veteran underwent a 
cholecystectomy for his cholecystitis, cholelithiasis, 
hypovolemia, dehydration, and urinary tract infection.  Also 
diagnosed at that time was gall bladder disease.  Outpatient 
treatment records from September 1995 to February 1996 
reflect treatment for major depressive disorder.  

Also included in the claims file are private hospitalization 
and outpatient treatment records from November 1982 to  
October 1995 which reflect treatment for total left knee 
arthroplasty and left knee pain.  The record reflects that 
the veteran injured his left knee when he was shot in the 
left knee in August 1983.  The claims file further includes a 
November 1985 RO determination that the veteran's left knee 
disability was due to willful misconduct.  The RO determined 
that the veteran's left knee gunshot wound was sustained 
during the commission of a crime and as such was not eligible 
for consideration for VA pension benefits.  Therefore, the 
Board will not take cognizance of this disorder for the 
present determination as it has not been shown to be due to 
other than the veteran's own willful misconduct. 38 C.F.R. 
§ 3.301(c)(2)(3).

The RO has assigned a 30 percent evaluation for the veteran's 
major depression in accordance with the provisions of the 
Rating Schedule , 38 C.F.R. Part 4, Diagnostic Code 9434.  
Diagnostic Code 9434 provides for the evaluation of major 
depressive disorder.  The RO has also, assigned a 10 percent 
evaluation for the veteran's cholecystectomy in accordance 
with the provisions of the Rating Schedule, 38 C.F.R. Part 4, 
Diagnostic Code 7314.  Diagnostic Code 7314 provides for the 
evaluation of cholecystitis, chronic.

The veteran underwent VA general examination in April 1998.  
The examiner noted that the claims file was available for 
review.  The veteran presented a history of service from 1974 
to 1977.  He noted that he worked in construction after 
service but had not worked since 1982.  

The veteran reported that he was shot in the left knee in 
1982 and subsequently underwent several surgeries on his left 
knee, including a total left knee replacement.  He reported 
that he underwent gallbladder surgery in 1983.  He stated 
that he presently sought treatment at the community mental 
health center and was prescribed Trazadone and Benadryl.  He 
reported that he lived with his mother and brother and had 
been receiving Social Security benefits since 1986.  The 
veteran complained of left knee difficulty including 
standing, walking, stooping, and kneeling.  He noted that he 
was able to drive, dress, bathe, shave, and take care of 
himself without any assistance.  

Upon examination, the examiner noted that the veteran was in 
no acute distress but did carry a cane.  He was able to get 
up and down without assistance and ambulate on his own.  
General examination of the eyes, ears, nose, throat, neck, 
lungs, heart, and abdomen was unremarkable.  The examiner 
noted a long scar over the medial aspect of the left knee.  
The examiner's assessment included major depressive disorder 
and total knee replacement, left knee secondary to old 
gunshot wound to the left knee.  The examiner noted that a 
neuropsychiatric examination had been scheduled.

Special Criteria & Analysis

The Board concludes that the claim for a nonservice-connected 
pension is well grounded within the meaning of the statute 
and judicial construction because the evidence shows that it 
is plausible.  See 38 U.S.C.A. § 5107(a) (West 1991).  VA, 
therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  The relevant 
evidence pertaining to this issue consists of private 
treatment and hospitalization records from November 1982 to 
February 1996 and VA examination in April 1998.

The Board concludes that all relevant data have been obtained 
for determining the merits of the veteran's claim.  VA has, 
therefore, fulfilled its obligation to assist the veteran in 
the development of the facts of his case.

Diagnostic Code 7314 provides for cholecystitis, chronic.  
Under the applicable criteria, mild cholecystitis is 
evaluated as noncompensable.  A 10 percent evaluation is 
warranted for moderate cholecystitis with gall bladder 
dyspepsia, confirmed by x-ray technique and with infrequent 
attacks (not over two or three a year) of gall bladder colic, 
with or without jaundice.  A 30 percent evaluation is 
warranted for severe, frequent attacks of gall bladder colic.  

After review of the veteran's medical evidence of record, the 
Board finds that the veteran's cholecystectomy is manifested 
by no more than moderate impairment.  During the veteran's 
April 1998 examination, no evidence of gall bladder colic or 
jaundice was noted.  Therefore, the Board concludes that the 
veteran's symptomatology is productive of no more than the 
level of disability contemplated by the 10 percent evaluation 
currently in effect.  38 C.F.R. § 4.7

With regard to the veteran's major depression, the veteran 
failed to report to March 1998, April 1998, and July 1998 
scheduled VA mental disorders examinations.  There is no 
indication in the claims file that the veteran did not 
receive notification of examinations.  The Board stresses 
that the duty to assist the veteran is not a "one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
While VA attempted to examine the veteran in association with 
his claim for pension, he failed to appear.  The absence of 
more current clinical data upon which to base the 
determination in this case, therefore, is not due to any lack 
of effort on VA's part.  Significantly, VA regulatory 
criteria provide that when a veteran fails to report for an 
examination that was scheduled in conjunction with an 
original claim other than for compensation, as is the case 
here, the claim shall be denied.  38 C.F.R. § 3.655.

As illustrated above, the criteria clearly provide for a 
denial when, as here, the veteran failed to report for 
examination.  The Board must deny the veteran's claim in the 
absence of pertinent evidence.  By way of explanation, the 
Board stresses that in the absence of such data, it is unable 
to determine the impact of the veteran's major depression on 
his current clinical picture.  The only identifiable major 
depression disability evidence currently of record is the 
veteran's private treatment from September 1995 to February 
1996 for major depression.  

In the absence of current data which would have been obtained 
at the veteran's VA mental disorders examination, however, 
the Board has no basis upon which to rate the veteran's 
psychiatric disability, if currently present.  38 C.F.R. 
§ 3.655.

The pertinent law provides that entitlement to pension may be 
based on an "average person" standard or an 
"unemployability" standard.  With regard to the former, the 
Board notes that if a rating were assigned to the veteran's 
major depression based on the current clinical data, there is 
no indication, based upon the current evidence, that the 
disability is disabling as to meet the threshold requirement 
of at least one disability ratable at 60 percent or that of 
the two disabilities, major depression and cholecystectomy, 
one would warrant a 40 percent rating or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 4.16, 4.17.  

In pertinent part, a 70 percent disability evaluation for a 
psychiatric disorder requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, mood, due 
to symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  61 Fed. Reg. 52700 (Oct. 8, 1996) (to be 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9434).

It is also noted that entitlement to pension benefits may be 
based upon an "unemployability" standard, which involves 
consideration of factors such as the veteran's education and 
occupational experience in addition to his disabilities.  
Again, however, due to the absence of current data, the Board 
is unable to assess the veteran's employability from this 
perspective.  

The veteran noted during his April 1998 VA examination that 
he had not worked since 1982 and that he had been in receipt 
of Social Security benefits since 1986.  If a determination 
were made on the record, the Board would be unable to 
conclude that the veteran would be entitled to pension based 
upon the unemployability standard.  

As noted by the RO, a permanent and total disability rating 
for pension purposes may also be granted on an extraschedular 
basis if the disability requirements based on the percentage 
standards of the rating schedule are not met, but the veteran 
is found to be unemployable by reason of his disabilities, 
age, occupational background, and other related factors.  
38 C.F.R. § 3.321(b)(2).  As discussed above, however, the 
Board has no basis to conclude that the veteran's major 
depression and cholecystectomy, in light of his age, 
education, and occupational experience, currently preclude 
him from pursuing a substantially gainful occupation or 
warrant an extraschedular grant of a permanent and total 
disability rating for pension purposes.  38 C.F.R. 
§ 3.321(b)(2).


ORDER


Entitlement to a permanent and total disability evaluation 
for pension purposes is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

